internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------------------------ ----------------- ----------------------------------- --------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------- telephone number fax number ---------------------- ---------------------- refer reply to cc ita b2 plr-101047-17 date june legend taxpayer ------------------------------------------- ------------------------------------------- --------- acquirer target parent date1 date2 date3 support payment dear ----------------- ---------------------------------- ------------------------------ -------------------------------- ------------------ ------------------- ---------------------- ----------------- this letter is in reply to a private_letter_ruling request dated date filed by taxpayer taxpayer requested rulings on the federal_income_tax consequences of a certain payment made by taxpayer support payment plr-101047-17 rulings requested whether the support payment paid_by taxpayer to the shareholders of target is deductible by taxpayer under sec_162 of the internal_revenue_code whether the support payment paid_by taxpayer to the shareholders of target is required to be capitalized by taxpayer under sec_263 facts taxpayer represents that the facts are as follows taxpayer is a limited_liability_company that serves as an investment adviser to acquirer taxpayer is an indirect subsidiary of parent parent and acquirer are separately owned and are not related under sec_267 taxpayer manages acquirer pursuant to an investment management agreement ima dated date1 under the ima acquirer agrees to pay taxpayer a base management fee which is an amount equal to a percentage of acquirer’s total assets and an additional fee consisting of a a percentage of acquirer’s net_investment_income interest_income dividend income and other fee income minus certain operating_expenses and b a percentage of acquirer’s cumulative aggregate realized capital_gains minus the sum of cumulative aggregate capital losses and aggregate unrealized capital depreciation the ima remains effective provided that its continuance is approved at least annually by acquirer’s board_of directors or by vote of shareholders holding a majority of the outstanding voting_securities of acquirer and the vote of a majority of acquirer’s directors who are not parties to the ima or interested persons as defined in sec_2 of the investment_company act of the ima may be terminated at any time upon days written notice by a vote of the stockholders holding a majority of the outstanding voting_securities of acquirer by a vote of acquirer’s directors or by taxpayer on date2 acquirer entered into a merger agreement to acquire target subject_to the approval of target’s shareholders the merger is intended to be treated as a taxable_acquisition of target’s stock by acquirer for u s federal_income_tax purposes and will result in acquirer indirectly acquiring all of target’s assets as a result of the merger taxpayer expects that its future fees under the ima will increase because of acquirer’s increase in asset size the merger closed on date3 in which all of the outstanding shares of target stock were exchanged for acquirer’s stock and cash in connection with the merger in addition to payments per share from acquirer and target target’s shareholders will receive a payment per share directly from taxpayer totaling the support payment taxpayer will receive no stock cash stock or other_property from target acquirer or any of their shareholders employees or affiliates in plr-101047-17 consideration for providing the support payment to target’s shareholders taxpayer is transferring the support payment to target’s shareholders to induce them to approve the merger with acquirer because taxpayer expects the merger will result in earning higher fees from acquirer under the ima taxpayer represents that investment advisors commonly provide financial inducements to attract and retain investors in entities that they advise law and analysis ruling_request sec_162 provides generally that taxpayers may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 of the income_tax regulations in order to be deductible under sec_162 an expenditure must be paid_or_incurred during the taxable_year related to carrying_on_a_trade_or_business and ordinary and necessary for the trade_or_business 403_us_345 the term ordinary refers to an expenditure that is normal usual or customary 308_us_488 an expenditure may be ordinary if it is commonly and frequently incurred in the type of business involved id citing 290_us_111 the term necessary means appropriate and helpful to the development of the taxpayer's business 383_us_687 quoting welch u s pincite 320_us_467 taxpayer requests that it be allowed to deduct the support payment as an ordinary and necessary business_expense under sec_162 taxpayer represents that the support payment is usual in its industry as investment advisors commonly provide financial inducements for the ordinary business reason of attracting and retaining investors in entities that they advise thus we conclude that the support payment is an ordinary_expense under sec_162 further taxpayer made the support payment with the hope of financial return as the merger of target and acquirer will increase acquirer’s total assets thereby increasing the investment advisory fees paid to taxpayer the support payment is appropriate and helpful to the development of taxpayer’s business and therefore the support payment is a necessary expense under sec_162 accordingly based solely upon the information submitted we conclude that the support payment is deductible as an expense under sec_162 subject_to the capitalization_rules of sec_263 plr-101047-17 ruling_request under sec_161 if a cost is a capital_expenditure the capitalization_rules of sec_263 take precedence over the deduction rules of sec_162 418_us_1 therefore a capital_expenditure cannot be deducted under sec_162 regardless of whether the expenditure is ordinary and necessary in carrying_on_a_trade_or_business sec_263 generally prohibits deductions for capital expenditures sec_1_263_a_-4 of the income_tax regulations provides rules for applying sec_263 to amounts paid to acquire or create intangibles sec_1_263_a_-5 provides rules for applying sec_263 to amounts paid that facilitate an acquisition of a trade_or_business a change in the capital structure of a business_entity and certain other transactions sec_1_263_a_-4 provides that a taxpayer must capitalize i an amount_paid to acquire an intangible see sec_1_263_a_-4 ii an amount_paid to create an intangible see sec_1_263_a_-4 iii an amount_paid to create or enhance a separate and distinct intangible asset see sec_1_263_a_-4 iv an amount_paid to create or enhance a future benefit identified in the federal_register or in the internal_revenue_bulletin as an intangible for which capitalization is required under this section and v an amount_paid to facilitate the acquisition or creation of an intangible see sec_1_263_a_-4 sec_1_263_a_-4 provides that in general a taxpayer must capitalize amounts paid to another party to acquire any intangible from that party in a purchase or similar transaction see also sec_1 b i taxpayer did not pay the support payment to target’s shareholders to acquire any intangible from target in a purchase or similar transaction taxpayer did not receive any stock cash stock or other_property from target acquirer or any of their shareholders employees or affiliates in consideration for providing the support payment as a result the support payment does not constitute an amount_paid to acquire an intangible within the meaning of sec_1_263_a_-4 sec_1_263_a_-4 provides that a taxpayer must capitalize amounts paid to create an intangible described in that paragraph see also sec_1_263_a_-4 the support payment is not one of the types of created intangibles that are listed in sec_1_263_a_-4 as relevant here sec_1_263_a_-4 provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party an agreement providing the taxpayer the right to provide or receive services or the right to be compensated for services regardless of whether the taxpayer provides such services first by paying the support payment to target taxpayer is not creating originating entering into renewing or renegotiating with target any agreement providing the right to provide or receive services or the right to be compensated for services from target the ima is an agreement with acquirer not target and taxpayer is receiving nothing in return for paying the support payment second taxpayer made the support payment with the mere hope and expectation of plr-101047-17 developing or maintaining a business relationship with acquirer and the support payment is not contingent on the origination renewal or renegotiation of the ima see sec_1_263_a_-4 last because the ima may be terminated by acquirer with days notice the ima does not provide taxpayer a right to use property or to provide or receive services see sec_1_263_a_-4 therefore the support payment is not a created intangible required to be capitalized under sec_1_263_a_-4 whether an amount_paid creates or enhances a separate and distinct intangible is provided in sec_1_263_a_-4 see sec_1_263_a_-1 sec_1_263_a_-4 provides that the term separate and distinct intangible asset means a property interest of ascertainable and measurable value in money's worth that is subject_to protection under applicable state federal or foreign law and the possession and control of which is intrinsically capable of being sold transferred or pledged ignoring any restrictions imposed on assignability separate and apart from a trade_or_business taxpayer receives nothing in return for making the support payment to target’s shareholders ie taxpayer makes the support payment solely to motivate target’s shareholders to approve the merger with acquirer taxpayer has a mere hope that its business will increase with the merger taxpayer has received no property interest or right that is intrinsically capable of being sold transferred or pledged by making the support payment the point is further supported by the fact that the ima is terminable at any time by taxpayer or acquirer therefore the support payment is not an amount_paid to create or enhance a separate and distinct intangible asset within the meaning of sec_1_263_a_-4 further the support payment is not made to create or enhance a future benefit identified in the federal_register or the internal_revenue_bulletin also the support payment does not facilitate the acquisition or creation of an intangible because no intangible is acquired or created by the payment as discussed above therefore sec_1_263_a_-4 and v do not apply to the support payment sec_1_263_a_-5 provides that a taxpayer must capitalize an amount_paid to facilitate certain transactions described in sec_1_263_a_-5 - without regard to whether the transaction is comprised of a single step or a series of steps carried out as part of a single_plan and without regard to whether gain_or_loss is recognized in the transaction under the facts represented the support payment is not paid to facilitate any of the transactions listed in sec_1_263_a_-5 therefore the support payment is not required to be capitalized under sec_1_263_a_-5 accordingly the support payment is not an intangible described in the regulations accompanying sec_263 and is not required to be capitalized under that section plr-101047-17 conclusions the support payment paid_by taxpayer to the shareholders of target is deductible by taxpayer under sec_162 the support payment paid_by taxpayer to the shareholders of target is not required to be capitalized by taxpayer under sec_263 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling such material is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-101047-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely david m christensen assistant to the branch chief branch office of associate chief_counsel income_tax accounting enc copy for sec_6110 purposes cc ----------------------- ---------------------------- internal_revenue_service attn director -------------------------------- ------------------------------------------ --------------------------------- ----------------------------
